Citation Nr: 1016846	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-09 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the Veteran is entitled to a waiver of recovery of an 
overpayment of VA disability compensation benefits in the 
amount of $50,126.00.

(The issues of entitlement to an increased disability 
evaluation for patellofemoral pain syndrome of the right 
knee, with strain, and whether new and material evidence has 
been received to reopen claims of entitlement to service 
connection for major depression and degenerative disc disease 
with pinched nerve are the subject of a separate decision of 
the Board issued this date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from February 1992 to April 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 Decision On Waiver Of 
Indebtedness of VA's Committee on Waivers and Compromises.  

FINDINGS OF FACT

1.  The Veteran was awarded nonservice-connected pension for 
himself and four dependents in August 2004; the Veteran 
reported that he was not married.

2.  In January 2005, VA received outpatient clinic notes 
showing that the Veteran had a common-law wife; in January 
2006, the Veteran reported that she was employed.  

3.  The overpayment was created by the Veteran's failure to 
report his common-law marriage and his common-law wife's 
income, despite his knowledge that he was required to report 
any change in income, and that an overpayment would likely 
result from failure to do so.  


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of VA 
nonservice-connected disability pension benefits, in the 
calculated amount of $50,126.00, have not been met.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Nevertheless, VCAA provisions are not applicable to waiver of 
recovery of overpayment claims found in 38 U.S.C.A. § 5300, 
because Chapter 53 contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also 
Lueras v. Principi, 18 Vet. App. 435, 438-39 (2004) (noting 
that VCAA provisions are inapplicable to waiver of 
indebtedness claims).  In any event, the Board points out 
that the RO, in the decision on waiver of indebtedness, and 
in an accompanying letter, has explained to the Veteran the 
bases for denial of the claim, and afforded him the 
opportunity to present information and evidence in support of 
the claim.  The Veteran has not referenced any pertinent, 
obtainable evidence that remains outstanding.  Accordingly, 
the Board finds that these actions satisfy any duty to notify 
and assist the Veteran.  Therefore, the Board finds that no 
further action is necessary under the VCAA.

Legal Criteria

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the veteran and to 
the government.  38 C.F.R. § 1.965(a) (2009).  Under the 
regulation, "equity and good conscience" involves a variety 
of elements: (1) fault of the debtor, (2) balancing of the 
faults, (3) undue hardship, (4) whether recovery would defeat 
the purpose of the benefit, (5) unjust enrichment, and (6) 
changing position to one's detriment.  38 C.F.R. § 1.965.  
The list of elements is not all-inclusive.  See 38 C.F.R. 
§ 1.965; see also Ridings v. Brown, 6 Vet. App. 544, 546 
(1994) (holding that VA must address all relevant factors in 
determining whether to exercise its equitable discretion in a 
waiver of indebtedness claim).

However, the law precludes wavier of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: (1) 
fraud; (2) misrepresentation; or (3) bad faith.  38 U.S.C.A. 
§ 5302(c) (West 2002); 38 C.F.R. § 1.965(b).  Only one of 
three elements (fraud, misrepresentation, or bad faith) need 
be shown to preclude consideration of waiver of recovery of 
the indebtedness.  38 U.S.C.A. § 5302(c).

VA regulations define "bad faith" as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b).

Analysis

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled, and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 
(West 2002).

In determining income for the purposes of nonservice-
connected pension benefits, payments of any kind from any 
source shall be counted as income during the 
12-month period in which received unless specifically 
excluded by 38 C.F.R. § 3.272 (2009).  See 38 C.F.R. § 
3.271(a) (2009).  A veteran who is receiving a pension must 
notify VA of any material change or expected change in income 
which would affect entitlement to receive, or the rate of, 
the benefit being paid.  The notice must be made when the 
recipient acquires knowledge that he will begin to receive 
additional income.  38 C.F.R. § 3.660(a) (1) (2009).

In August 2004, the Veteran was granted entitlement to 
nonservice-connected pension benefits.  He was informed that 
the "rate of VA pension depends on total "Family" income, 
which includes the payees' income and that of any dependents.  
We must adjust the payments whenever this income changes.  
You must notify us immediately if income is received from any 
source other than that shown above. Your failure to promptly 
tell VA about income changes may create an overpayment which 
will have to be repaid."  The Veteran's award was updated 
later that month to include benefits for his four dependent 
children; that letter also provided that notice.

In July 2005, VA received VA outpatient clinic notes, 
including a February 2005 note indicating that the Veteran 
traveled to see his common-law wife and four sons.  In August 
2005, the Veteran reported that J. B. was his fiancee; she 
submitted a letter indicating that she lived with the Veteran 
for 15 years.  

A November 2005 VA treatment note indicated that the Veteran 
referred to his "wife."  The Veteran again referred to his 
wife at a VA examination later that month. 

In January 2006, the Veteran requested an increase in his 
nonservice-connected benefits, and indicated that his common-
law wife had to work when he needed things.  A February 2006 
letter from J. B. referred to the Veteran as her husband.  

In April 2006, VA requested information about the Veteran's 
dependency status, including tax documents; he failed to 
reply.

In July 2006, VA sent the Veteran a letter proposing 
discontinuation of his nonservice-connected pension benefits, 
but reinstating his regular service-connected benefits, 
effective October 1, 2003, on the basis that was the last 
time that VA knew that he did not have a dependent spouse.  
The discontinuation of benefits was scheduled to go into 
effect 60 days from the date of the letter, on September 10, 
2006. 
 
In response, the Veteran submitted a statement, purporting to 
explain that J. B. was not his wife by marriage or common-
law; he has been divorced for over 10 years.  He also 
submitted a Financial Status Report, indicating that he had 
four dependents, his sons, but no spouse and reported 
expenses of $1300 per month.  The Veteran requested a waiver 
of the debt and that his pension benefits be reinstated.  In 
November 2006, the Veteran and J. B. stated that they were 
not married, by law or common-law; he claimed that his ex-
wife, S. B., claimed that they were still married.  In 
December 2006, the Veteran reported that, although J. B. and 
he had a child together, they did not reside together.  

In February 2007, the RO Committee on Waivers and Compromises 
denied the Veteran's request for a waiver of overpayment.  

In a February 2007 Statement of the Case and Decision on 
Waiver of Indebtedness, the Veteran was found to have 
provided conflicting information regarding his marital 
status, such that he misrepresented his financial status and 
is at fault for the creation of his debt.  The decision found 
that the resulting unjust enrichment and lack of proof of 
financial hardship, outweighs the finding that collection 
would defeat the purpose of the benefit; it would not weigh 
against equity and good conscience to deny his waiver 
request.

Before adjudicating a waiver application, the lawfulness of a 
debt must first be decided.  Schaper v. Derwinski, 1 Vet. 
App. 430, 434-35 (1991).  The Board finds that the Veteran's 
overpayment in this case was validly created.  More 
importantly, the Veteran has not contested the validity of 
the debt.  Having established the validity of the debt in 
question, the next question for consideration is whether 
there is any indication of fraud, misrepresentation, or bad 
faith on the part of the appellant in the creation of the 
overpayment.

After consideration of the record and the applicable 
regulatory provisions, it is clear that the Veteran failed to 
report his common-law marriage and his common-law wife's 
income and did so with the intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
with resulting loss to the government.  As noted above, the 
Veteran was repeatedly instructed to report income and any 
changes in income, and advised that his pension award was 
based on income, including that which his spouse may receive.  
The Veteran was in receipt of VA benefits for almost three 
years at the time VA first learned of the Veteran's spousal 
income in excess of pension limits; the Veteran's first 
Financial Status Reports, VA Form 20-5655, did not show his 
wife's income.  Likewise, the Veteran and J. B. repeatedly 
providing conflicting information about the nature of their 
relationship and refused to submit tax return information 
verifying that they received no income.  The Veteran's 
failure to report his common-law marriage and J. B.'s income 
in from October 2003 through April 2006 was the direct cause 
of the overpayment of VA benefits, and represents a willful 
intention on his part to seek an unfair advantage.  

In view of the above, the Board concludes that the Veteran's 
actions constituted bad faith.  Since bad faith in the 
creation of the $50,126.00 pension overpayment has been 
shown, waiver of recovery of this amount is precluded by law.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.965.  Hence, the 
principles of equity and good conscience, such as any current 
financial hardship, are not applicable.  Bad faith is shown 
by the preponderance of the evidence, and thus the benefit-
of-the-doubt rule (38 U.S.C.A. § 5107(b)) does not apply.  
Waiver of recovery of overpayment is denied.


ORDER

Waiver of recovery of overpayment of nonservice-connected 
pension, in the amount of $50,126.00, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


